

Exhibit 10.43
February 5, 2020


Christophe Arbet-Engels
79 Standish Road
Wellesley, MA 02481


Re: Employment Terms


Dear Christophe:


Millendo Therapeutics US, Inc. (the “Company”) is pleased to offer you
employment in the position of Chief Medical Officer of the Company pursuant to
the terms of this letter (the “Agreement’’). Subject to your execution of this
Agreement, the terms herein will be effective as of February 10, 2020 (the
“Effective Date”).


1.Duties and Responsibilities. As the Chief Medical Officer, you will have the
duties and responsibilities set forth in the job description for such position,
a copy of which is attached as Exhibit A, and such other duties as may be
assigned to you. It is anticipated that such duties will include your providing
services to Millendo Therapeutics, Inc. (the “Parent”) as Parent’s Chief Medical
Officer, without further or additional compensation or benefits other than as
set forth in this Agreement. You will report to the President and Chief
Executive Officer.


2.Location. Your primary location for work will be at the Company’s offices in
Lexington, Massachusetts (the “Boston Office”). You will also spend time at the
Millendo Ann Arbor, Michigan office in carrying out your responsibilities.


3.Compensation.


a.Base Salary. Starting on the Effective Date, your annual base salary rate will
be $425,000, less payroll deductions and all required withholdings and subject
to review and adjustment by the Company in its sole discretion (“Base Salary”).
You will be paid in accordance with the Company’s standard payroll practices,
currently semi-monthly. Because your position is classified as exempt, you will
not be eligible for overtime premiums. Your Base Salary will be reviewed on an
annual basis.


b.Bonus. You will be eligible to earn an annual performance bonus targeted at
40% (the “Target Amount”) of your base salary received in the most recently
completed fiscal year beginning with the fiscal year ending on December 31, 2020
(“Annual Bonus”). The Annual Bonus will be based upon the assessment by the
Parent’s Board of Directors (the “Board”), or any authorized committee thereof,
in its sole discretion, of both your performance and the Company’s performance.
The Board, or any authorized committee thereof, may, in its sole discretion,
approve an Annual Bonus in an amount in excess of the Target Amount. The Annual
Bonus, if any, will be subject to applicable payroll deductions and withholdings
and is pro-rated based on base salary earnings in the bonus year. Following the
close of each calendar year, the Company and the Board (or any authorized
committee thereof) will determine whether you have earned the Annual Bonus, and
the amount of any Annual Bonus. No amount of the Annual Bonus is guaranteed,
and, except as noted below and as provided in Section 10, you must be an
employee in good standing on the Annual Bonus payment date to be eligible to
receive an Annual Bonus. Your eligibility for an Annual Bonus is subject to
change in the discretion of the Company or the Board (or any authorized
committee thereof). Notwithstanding the foregoing, the Company will pay you any
earned Annual Bonus for the year immediately preceding the year in which your
employment is terminated (the “Prior Year”) if your employment is terminated by
the Company without Cause or by you for Good Reason between the last calendar
day of the Prior Year and the date on which the Company issues payment of the
Annual Bonus for the Prior Year.
c.Sign-on Bonus. Within 30 business days of the Effective Date, the Company
shall pay you a one-time lump sum sign-on bonus of $20,000, less payroll
deductions and all required withholdings. In the event you resign without “Good
Reason” or are terminated by the Company for “Cause” at any time during the
period beginning on the Effective Date and ending on the earlier to occur of (i)
the one year anniversary of the Effective Date and (ii) the date immediately
preceding the date of consummation of a Change in Control, you shall repay such
bonus to the Company in full. The terms Good Reason and Cause are defined below
in Section 9(e) and (f).
d.Expense Reimbursement. The Company shall reimburse you for all customary and
appropriate business-related expenses actually incurred and documented in
accordance with Company policy, as in effect from time to time. For the
avoidance of doubt, to the extent that any reimbursements payable to you are
subject to the provisions of Section 409A of the Code: (a) any such
reimbursements will be paid no later than December 31 of the year following the
year in which the expense was incurred, (b) the amount of expenses reimbursed



--------------------------------------------------------------------------------



in one year will not affect the amount eligible for reimbursement in any
subsequent year, and (c) the right to reimbursement under this Agreement will
not be subject to liquidation or exchange for another benefit.


4.Benefits. You will be eligible to participate on the same basis as similarly
situated employees in the Company’s benefit plans in effect from time to time
during your employment. All matters of eligibility for coverage or benefits
under any benefit plan shall be determined in accordance with the provisions of
such plan. The Company reserves the right to change, alter or terminate any
benefit plan in its sole discretion.


5.Stock Option. As a material inducement to your agreement to join the Company,
the Company intends to cause to be granted to you, subject to approval by the
Board or an authorized delegate thereof, a stock option to purchase 140,000
shares of common stock of Parent at fair market value as determined by the Board
or an authorized delegate thereof as of the date of grant (the “Option”). The
Option will be subject to the terms and conditions of the Company’s 2019 Equity
Incentive Plan (also referred to as the “Stock Plan”) and the applicable option
agreement between you and the Company entered into pursuant to the Stock Plan.
Unless specifically modified by the Board or an authorized delegate thereof and
except as described below in Sections 10, your option agreement will include a
four-year vesting schedule under which 25 percent of your shares will vest after
twelve months of employment beginning on the Effective Date, with the remaining
shares vesting monthly thereafter, until either your Option is fully vested or
your service to the Company ends, whichever occurs first. Such vesting shall be
subject to the terms of the Stock Plan and your option agreement. The Option is
intended to qualify as an “inducement grant” under the rules of the Nasdaq Stock
Market and will not qualify as an incentive stock option. The Company
anticipates that Board approval of the Option shall occur prior to or at latest
within thirty (30) days of the Effective Date.


6.Company Policies. As a Company employee, you shall abide by all Company
policies and procedures and all applicable policies and procedures of Parent as
they may be interpreted, adopted, revised or deleted from time to time in the
Company’s and Parent’s sole discretion.


7.Employee Confidential Information, Inventions, Non-Solicitation and
Non-Competition Agreement. As a condition of continued employment and the
increased benefits provided herein, you must sign and comply with the enclosed
Employee Confidential Information, Inventions, Non-Solicitation and
Non-Competition Agreement (the “CIIA”) which prohibits unauthorized use or
disclosure of the Company’s and the Parent’s and their affiliates’ respective
proprietary information, and prohibits certain solicitations and competitive
activities, among other obligations. The CIIA contains provisions that are
intended by the parties to survive and do survive termination of this Agreement.


8.At-Will Employment. Your employment relationship with the Company will be
at-will. You may terminate your employment with the Company at any time and for
any reason whatsoever simply by notifying the Company. Likewise, the Company may
terminate your employment at any time, with or without cause or advance notice,
subject to Sections 9, 10 and 11. Your employment at-will status can only be
modified in a written agreement signed by you and by an authorized officer of
the Company.


9.Termination Without Cause or for Good Reason Absent a Change in Control.


a.If the Company terminates your employment, at any time except during the
Change in Control Period (as defined below), without “Cause” (as defined below)
or you resign for “Good Reason” (as defined below) then you shall be entitled to
receive the Accrued Obligations (defined below). Subject to your full compliance
with this Section and Section 9(b) and provided that such termination
constitutes a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), if you timely execute a Separation Agreement that
includes a general release of claims in favor of the Company and the Parent, in
the form presented by the Company (the “Release”), and allow it to become
effective in accordance with Section 9(b) (the date that the Release becomes
effective and may no longer be revoked by you is referred to as the “Release
Effective Date”), then the Company will provide you with the following
“Severance Benefits.”


i.The Company will pay you an amount equal to twelve (12) months of your then
current Base Salary, less applicable withholdings and deductions, paid in
twenty-four (24) equal installments beginning on the Company’s first regularly
scheduled payroll date which occurs at least five (5) business days following
the Release Effective Date, with the remaining twenty-three (23) installments
occurring on the Company’s regularly scheduled payroll dates thereafter.


ii.If you timely elect continued coverage under COBRA for yourself and your
covered dependents under the Company’s group health plans following such
termination, then the Company shall pay



--------------------------------------------------------------------------------



100% of the COBRA premiums necessary to continue your and your covered
dependents’ health insurance coverage in effect for yourself (and your covered
dependents) on the termination date until the earliest of: (i) twelve (12)
months following the termination date; (ii) the date when you become eligible
for substantially equivalent health insurance coverage in connection with new
employment or self-employment; or (iii) the date you cease to be eligible for
COBRA continuation coverage for any reason, including plan termination (such
period from the termination date through the earlier of (i)-(iii), (the “COBRA
Payment Period”). Notwithstanding the foregoing, if at any time the Company
determines that its payment of COBRA premiums on your behalf would result in a
violation of applicable law (including, but not limited to, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of paying COBRA premiums pursuant to
this Section, the Company shall pay you on the last day of each remaining month
of the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
premium for such month, subject to applicable tax withholding, for the remainder
of the COBRA Payment Period. Nothing in this Agreement shall deprive you of your
rights under COBRA or ERISA for benefits under plans and policies arising under
your employment by the Company.


b.You shall not receive the Severance Benefits (pursuant to Section 9(a)) or
Change in Control Severance Benefits (pursuant to and as defined in Section
10(a)) unless you execute the Release within the consideration period specified
therein, which shall in no event be more than 60 days following your Separation
from Service, and until the Release becomes effective and can no longer be
revoked by you under its terms. Your ability to receive the Severance Benefits
or Change in Control Severance Benefits is further conditioned upon you:
returning all Company property and any Parent property; complying with your
post-termination obligations under this letter and the CIIA; and complying with
the Release including without limitation any non-disparagement and
confidentiality provisions contained therein. For the avoidance of doubt, you
will only be eligible to receive, at most, either the Severance Benefits or the
Change in Control Severance Benefits, but under no circumstance will you be
eligible to receive both Severance Benefits and Change in Control Severance
Benefits.


c.The Severance Benefits (provided to you pursuant to Section 9(a)) or Change in
Control Severance Benefits (provided to you pursuant to Section 10(a)) are in
lieu of, and not in addition to, any benefits to which you may otherwise be
entitled under any Company and any Parent severance plan, policy or program.


d.The damages caused by your termination of employment without Cause would be
difficult to ascertain; therefore, the Severance Benefits or Change in Control
Severance Benefits for which you are eligible in exchange for the Release are
agreed to by the parties as liquidated damages, to serve as full compensation,
and not a penalty.


e.“Cause” shall mean the Company (or its designee) has determined in its sole
discretion that you have engaged in any of the following: (i) a material breach
of any covenant or condition under this Agreement or any other agreement between
the parties; (ii) any act constituting dishonesty, fraud, immoral or
disreputable conduct; (iii) any conduct which constitutes a felony under
applicable law; (iv) material violation of any Company policy or any applicable
Parent policy or any act of misconduct; (v) refusal to follow or implement a
clear and reasonable directive of Company or, if applicable, Parent; (vi)
negligence or incompetence in the performance of your duties; or (vii) breach of
fiduciary duty; provided, however, that, any purported termination by the
Company under subclauses (iv), (v) and (vi) shall only be deemed for Cause
pursuant to this definition if: (1) the Company gives you written notice of its
intent to terminate for Cause, which notice shall describe in reasonable detail
the facts and circumstances giving rise to the Cause notice, and (2) you fail to
remedy such conduct within fifteen (15) days following receipt of the written
notice.


f.For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following events without your consent: (i) a material reduction in your
Base Salary or discretionary Target Bonus percentage of at least 10%; (ii) a
material reduction in your duties, authority and responsibilities relative to
your duties, authority, and responsibilities in effect immediately prior to such
reduction, provided, however, that the acquisition of the Company and subsequent
conversion of the Company to a division or unit of the acquiring company will
not by itself result in a diminution of your position; or (iii) the relocation
of your principal place of employment, without your consent, in a manner that
lengthens your one-way commute distance by fifty (50) or more miles from your
then­current principal place of employment immediately prior to such relocation;
provided, however, that, any such termination by you shall only be deemed for
Good Reason pursuant to this definition if: (1) you give the Company written
notice of your intent to terminate for Good Reason within thirty (30) days
following the first occurrence of the condition(s) that you believe
constitute(s) Good Reason, which notice shall describe such condition(s); (2)
the Company fails to remedy such



--------------------------------------------------------------------------------



condition(s) within thirty (30) days following receipt of the written notice
(the “Cure Period”); (3) the Company has not, prior to receiving such notice
from you, already informed you that your employment with the Company is being
terminated and (4) you voluntarily terminate your employment within thirty (30)
days following the end of the Cure Period.


g.For purposes of this Agreement, “Accrued Obligations” are (i) your accrued but
unpaid salary through the date of termination, (ii) any unreimbursed business
expenses incurred by you payable in accordance with the Company’s standard
expense reimbursement policies, and (iii) benefits owed to you under any
qualified retirement plan or health and welfare benefit plan in which you were a
participant in accordance with applicable law and the provisions of such plan.


10.Termination Without Cause or for Good Reason Coincident with a Change in
Control.


a.If you experience a “Termination Event,” which shall mean that your employment
by the Company is terminated by the Company or any successor entity without
Cause (not including termination by virtue of death or Disability (as defined
below)) or by you for Good Reason in either case within twelve (12) months
following or three (3) months prior to the effective date of a “Change in
Control” (as defined in Section 10(b) below) (such time period referred to
herein as the “Change In Control Period”), provided that such Termination Event
constitutes a Separation from Service, then in addition to providing you with
the Accrued Obligations and subject to your compliance with Sections 9(a) and
9(b), the Company will provide you with the following “Change in Control
Severance Benefits”:


i.The Company will pay you an amount equal to twelve (12) months of your then
current Base Salary, less applicable withholdings and deductions, paid in
twenty-four (24) equal installments beginning on the Company’s first regularly
scheduled payroll date which occurs at least five (5) business days following
the Release Effective Date, with the remaining twenty-three (23) installments
occurring on the Company’s regularly scheduled payroll dates thereafter;


ii.If you timely elect continued coverage under COBRA for yourself and your
covered dependents under the Company’s group health plans following such
termination, then the Company shall pay 100% of the COBRA premiums necessary to
continue your and your covered dependents’ health insurance coverage in effect
for yourself (and your covered dependents) on the termination date until the
earliest of: (i) twelve (12) months following the termination date; (ii) the
date when you become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment; or (iii) the date
you cease to be eligible for COBRA continuation coverage for any reason,
including plan termination (such period from the termination date through the
earlier of (i)-(iii)), (the “COBRA Payment Period”). Notwithstanding the
foregoing, if at any time the Company determines that its payment of COBRA
premiums on your behalf would result in a violation of applicable law
(including, but not limited to, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of paying COBRA premiums pursuant to this Section, the Company shall pay
you on the last day of each remaining month of the COBRA Payment Period, a fully
taxable cash payment equal to the COBRA premium for such month, subject to
applicable tax withholding, for the remainder of the COBRA Payment Period.
Nothing in this Agreement shall deprive you of your rights under COBRA or ERISA
for benefits under plans and policies arising under your employment by the
Company;


iii.The Company will pay an additional amount equivalent to twelve (12) months
of your Annual Bonus, which is calculated using the full Target Amount as
defined in Section 3(b) and multiplied by 1.0, for the performance year in which
your termination occurs. This amount will be payable subject to standard federal
and state payroll withholding requirements and will be paid when bonuses for
that year are paid to similarly situated employees;


iv.Notwithstanding anything to the contrary set forth in any applicable equity
incentive plans or award agreements, and provided the applicable stock option or
other equity award is assumed or continued by the successor or acquiror entity
in such Change in Control or such stock option or other equity award is
substituted for a similar award of the successor or acquiror entity, then
effective as of the later of the effective date of the Change in Control or the
date of the Termination Event, the vesting and exercisability of all equity
awards granted on or after the date of this Agreement (including the Option)
that are subject to a time-based vesting schedule, shall accelerate such that
all such shares become immediately vested and exercisable by you. All applicable
equity awards granted after the date of this Agreement shall remain outstanding
following the Termination Event if and to the extent



--------------------------------------------------------------------------------



necessary to give effect to this Section 10(a)(iv), subject to the original
maximum term of the award (without regard to your termination).


b. “Change in Control” means the occurrence of any of the following events: (i)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3
of the Securities Exchange Act of 1934), directly or indirectly, of securities
of the Parent representing 50% or more of the total voting power represented by
the Parent’s then outstanding voting securities; (ii) the consummation of the
sale or disposition by the Parent of all or substantially all of the Parent’s
assets; or (iii) the consummation of a merger or consolidation of the Parent
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Parent outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
50% of the total voting power represented by the voting securities of the Parent
or such surviving entity or its parent outstanding immediately after such merger
or consolidation.


11.Other Terminations.


a.For all other types of terminations, including a resignation by you not for
Good Reason, a termination for Cause, or a termination on account of your death
or Disability, you will not be eligible to receive the Severance Benefits or
Change in Control Severance Benefits and the Company will be required only to
provide the Accrued Obligations.


b.Anything in this letter to the contrary notwithstanding, in the event the
Company’s business is discontinued for reasons beyond the control of the
Company, such as by natural disaster, legal decisions, declaration of war,
national or local economic depression or crisis, then your employment shall
terminate as of the day the Company determines to cease operations. In the event
your employment is terminated pursuant to this Section 11(b), you will not
receive the Severance Benefits, the Change in Control Severance Benefits, or any
other severance compensation or benefit, except that, pursuant to the Company’s
standard payroll policies, the Company shall provide the Accrued Obligations.


c.For purposes of this Agreement, termination by the Company based on
“Disability” shall mean termination because you are unable due to a physical or
mental condition to perform the essential functions of your position with or
without reasonable accommodation for six (6) months in the aggregate during any
twelve (12) month period or based on the written certification by two licensed
physicians of the likely continuation of such condition for such period. This
definition shall be interpreted and applied consistent with the Americans with
Disabilities Act, the Family and Medical Leave Act, and other applicable law.


12.Section 409A.


a.Notwithstanding anything to the contrary herein, the following provisions
apply to the extent severance benefits provided herein are subject to Section
409A of the Internal Revenue Code (the “Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively “Section
409A”). Severance benefits shall not commence until you have a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definition thereunder, a “separation from service”).
Each installment of severance benefits is a separate “payment” for purposes of
Treas. Reg. Section 1.409A-2(b)(2)(i), and the severance benefits are intended
to satisfy the exemptions from application of Section 409A provided under
Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(S) and 1.409A-1(b)(9).
However, if such exemptions are not available and you are, upon separation from
service, a “specified employee” for purposes of Section 409A, then, solely to
the extent necessary to avoid adverse personal tax consequences under Section
409A, the timing of the severance benefits payments shall be delayed until the
earlier of (i) six (6) months and one day after your separation from service, or
(ii) your death. The parties acknowledge that the exemptions from application of
Section 409A to severance benefits are fact specific, and any later amendment of
this Agreement to alter the timing, amount or conditions that will trigger
payment of severance benefits may preclude the ability of severance benefits
provided under this Agreement to qualify for an exemption.


b.It is intended that this Agreement shall comply with the requirements of
Section 409A, and any ambiguity contained herein shall be interpreted in such
manner so as to avoid adverse personal tax consequences under Section 409A.
Notwithstanding the foregoing, the Company shall in no event be obligated to
indemnify you for any taxes or interest that may be assessed by the Internal
Revenue Service pursuant to Section 409A of the Code to payments made pursuant
to this Agreement.





--------------------------------------------------------------------------------



13.Section 280G; Limitations on Payment.


a.If any payment or benefit you will or may receive from the Company or
otherwise under Section 10 of this Agreement (a “280G Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then any such 280G Payment provided
pursuant to this Agreement (a “Payment”) shall be equal to the Reduced Amount.
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment (after reduction) being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount (i.e., the amount determined by clause (x) or by
clause (y)), after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in your receipt, on an after-tax basis, of
the greater economic benefit notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in a Payment is
required pursuant to the preceding sentence and the Reduced Amount is determined
pursuant to clause (x) of the preceding sentence, the reduction shall occur in
the manner (the “Reduction Method”) that results in the greatest economic
benefit for you. If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata (the “Pro Rata
Reduction Method”).


b.Notwithstanding any provision of Section 13(a) to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for you as determined on
an after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without Cause), shall be reduced (or
eliminated) before Payments that are not contingent on future events; and (C) as
a third priority, Payments that are “deferred compensation” within the meaning
of Section 409A shall be reduced (or eliminated) before Payments that are not
deferred compensation within the meaning of Section 409A. Unless you and the
Company agree on an alternative accounting firm or law firm, the accounting firm
engaged by the Company for general tax compliance purposes as of the day prior
to the effective date of the change in control transaction shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the change in control transaction, the Company shall appoint a nationally
recognized accounting or law firm to make the determinations required by this
Section 13. The Company shall bear all expenses with respect to the
determinations by such accounting or law firm required to be made hereunder.


c.If you receive a Payment for which the Reduced Amount was determined pursuant
to clause (x) of Section 13(a) and the Internal Revenue Service determines
thereafter that some portion of the Payment is subject to the Excise Tax, you
agree to promptly return to the Company a sufficient amount of the Payment
(after reduction pursuant to clause (x) of Section 13(a)) so that no portion of
the remaining Payment is subject to the Excise Tax. For the avoidance of doubt,
if the Reduced Amount was determined pursuant to clause (y) of Section 13(a),
you shall have no obligation to return any portion of the Payment pursuant to
the preceding sentence.


14.Obligations to Prior Employers. In your work for the Company and in the
context of providing services to the Parent, you will be expected not to use or
disclose any confidential information, including trade secrets, of any former
employer or other person to whom you have an obligation of confidentiality.
Rather, you will be expected to use only that information which is generally
known and used by persons with training and experience comparable to your own,
which is common knowledge in the industry or otherwise legally in the public
domain, or which is otherwise provided or developed by the Company or the
Parent. You agree that you will not bring onto Company or Parent premises any
unpublished documents or property belonging to any former employer or other
person to whom you have an obligation of confidentiality. You specifically
warrant that you are not subject to an employment agreement or restrictive
covenant preventing full performance of your duties under this Agreement. You
also agree to honor all obligations to former employers during your employment
with the Company and in the context of providing services to the Parent.


15.Outside Activities during Employment. Except with the prior written consent
of the Board, including consent given to you prior to the signing of this
Agreement, you will not, while employed by the Company, undertake or engage in
any other employment, occupation or business enterprise that would interfere
with your responsibilities and the performance of your duties hereunder except
for (i) reasonable time devoted to volunteer services for or on behalf of such
religious, educational, non­profit and/or other charitable organization as you
may wish to serve, (ii) reasonable



--------------------------------------------------------------------------------



time devoted to activities in the non-profit and business communities consistent
with your duties; and (iii) such other activities as may be specifically
approved by the Board. This restriction shall not, however, preclude you (x)
from owning less than one percent (1%) of the total outstanding shares of a
publicly traded company, or (y) from employment or service in any capacity with
Affiliates of the Company. As used in this Agreement, “Affiliates” means an
entity under common management or control with the Company.


16.Complete Agreement. This letter, together with your CIIA and all policies and
procedures of the Company and, as applicable, the Parent, forms the complete and
exclusive statement of your continued employment agreement with the Company. It
supersedes any other representations or promises made to you by anyone, whether
oral or written, including the Prior Agreement. You and the Company and/or the
Parent may have entered into agreements relating to your equity in the Parent,
which are not affected by this Agreement unless otherwise stated herein. If you
and the Company have entered into a prior agreement relating to proprietary
information and inventions assignment, that agreement shall be superseded
prospectively only. No term or provision of this Agreement may be amended
waived, released, discharged or modified except in writing, signed by you and an
authorized officer of the Company, except that the Company may, in its sole
discretion, adjust salaries, incentive compensation, stock plans, benefits, job
titles, locations, duties, responsibilities, and reporting relationships.


17.Successors and Assigns. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
The Company may assign this Agreement and its rights and obligations hereunder
in whole or in part, to the Parent and to any company or other entity (including
an affiliated entity) with or into which the Company may hereafter merge or
consolidate, or who becomes a successor, or to which the Company may transfer
all or substantially all of its assets, and, in consideration of your employment
or continued employment hereunder, you hereby consent to any such assignment.
You may not assign or transfer this Agreement or any rights or obligations
hereunder, other than to your estate upon your death.


18.Resolution of Disputes. The parties recognize that litigation in federal or
state courts or before federal or state administrative agencies of disputes
arising out of your employment with the Company or out of this Agreement, or
your termination of employment or termination of this Agreement, may not be in
the best interests of either you or the Company, and may result in unnecessary
costs, delays, complexities, and uncertainty. The parties agree that any dispute
between the parties arising out of or relating to the negotiation, execution,
performance or termination of this Agreement or your employment, including, but
not limited to, any claim arising out of this Agreement, claims under Title VII
of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act of 1990, Section 1981 of the Civil Rights Act of 1966, as amended, the
Family Medical Leave Act, the Employee Retirement Income Security Act, and any
similar federal, state or local law, statute, regulation, or any common law
doctrine, whether that dispute arises during or after employment, shall be
settled by binding arbitration conducted before a single arbitrator by JAMS,
Inc. (“JAMS”) or its successor, under the then applicable JAMS rules; provided,
however, that this dispute resolution provision shall not apply to any separate
agreements between the parties that do not themselves specify arbitration as an
exclusive remedy. The location for the arbitration shall be in the Ann
Arbor/Detroit, Michigan area. Any award made by such arbitrator shall be final,
binding and conclusive on the parties for all purposes, and judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. The arbitrators’ fees and expenses arid all administrative
fees and expenses associated with the filing of the arbitration shall be borne
by the Company; provided, however, that at your option, you may voluntarily pay
up to one-half the costs and fees. The parties acknowledge and agree that their
obligations to arbitrate under this Section survive the termination of this
Agreement and continue after the termination of the employment relationship
between you and the Company. The parties each further agree that the arbitration
provisions of this Agreement shall provide each party with its exclusive remedy,
and each party expressly waives any right it might have to seek redress in any
other forum, except as otherwise expressly provided in this Agreement. By
electing arbitration as the means for final settlement of all claims, the
parties hereby waive their respective rights to, and agree not to sue each other
in any action in a federal, state or local court with respect to such claims but
may seek to enforce in court an arbitration award rendered pursuant to this
Agreement. The parties specifically agree to waive their respective rights to a
trial by jury, and further agree that no demand, request or motion will be made
for trial by jury. In addition, all claims, disputes, or causes of action under
this Section, whether by you or the Company, must be brought in an individual
capacity, and shall not be brought as a plaintiff (or claimant) or class member
in any purported class or representative proceeding, nor joined or consolidated
with the claims of any other person or entity. The arbitrator may not
consolidate the claims of more than one person or entity, and may not preside
over any form of representative or class proceeding. To the extent that the
preceding sentences regarding class claims or proceedings are found to violate
applicable law or are otherwise found unenforceable, any claim(s) alleged or
brought on behalf of a class shall proceed in a court of law rather than by
arbitration.





--------------------------------------------------------------------------------



Please sign and date this letter, and the enclosed CIIA, and return them to me
on February 5, 2020 if you wish to accept employment at the Company under the
terms described above.


We look forward to the opportunity to work with you. Sincerely,


Sincerely,


/s/ Julia C. Owens
Name: Julia C. Owens, Ph.D.
Title: President and Chief Executive Officer


Agreed and Accepted:


/s/ Christophe Arbet-Engels


Christophe Arbet-Engels
Date: February 5, 2020


Attachment: Employee Confidential Information, Inventions, Non-Solicitation and
Non­ Competition Agreement

